DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-25 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Vincent et al. (WO 2016198782 A1) in view of Abbas et al. (International Journal of Automotive and Mechanical Engineering, Vol. 8, pg. 1218-1225, 2013). Note:  US 20180155629 is being used for WO 2016/198782.
Considering Claim 16-19:  Vincent et al. teaches pellets of material (¶0020) that can be used as road binder (¶0045) comprising a core and a coating layer (¶0020); the core layer comprising a least a bitumen base (¶0021); and the coating layer comprising 10 to 90% by weight at least one viscosifying compound (¶0022; 0038) and 10 to 90% by weight of at least one anti-agglomerating/anticaking compound (¶0022; 0040).  Vincent et al. teaches the viscosifying agent as being a cellulose derivative (¶0031).

Considering Claims 21:  Vincent et al. teaches the anticaking agent as being from the claimed list, with siliceous fines being specifically named (¶0075).
Considering Claims 22 and 23:  Vincent et al. teaches the needle penetrability of 20 to 220 1/10 mm (¶0041).
Considering Claim 24:  Vincent et al. teaches the bitumen composition as comprising an organic compound (¶0130).
Considering Claim 25:  Vincent et al. teaches the coating as being solid at above 70 ºC (¶0257).
Considering Claims 29 and 30:  Vincent et al. teaches the pellets as being stable for greater than 3 months (¶0013).
Considering Claim 31:  Vincent et al. teaches the pellets as having a weight of less than 10 g (¶0275).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Vincent et al. (WO 2016198782 A1) in view of Abbas et al. (International Journal of Automotive and Mechanical Engineering, Vol. 8, pg. 1218-1225, 2013) as applied to claim 16 above, and further in view of De Amorim Novais Da Costa Nobrega et al. (US 2014/0174643).
Considering Claim 26:  Vincent et al. and Abbas et al. collectively teach the composition of claim 16 as shown above.
	Vincent et al. does not teach the thickness of the coating layer.  However, De Amorim Novais Da Costa Nobrega et al. teaches binder particles with an anti-agglomeration coating of greater than 10 microns (¶0039).  Vincent et al. and De Amorim Novais Da Costa Nobrega et al. are analogous art as they are concerned with a similar technical difficulty, namely prevent agglomeration of binder particles.  It would have been obvious to a person having ordinary skill in the art to have controlled the thickness of the coating of Vincent et al. as in De Amorim Novais Da Costa Nobrega et al., and the motivation to do so would have been, as De Amorim Novais Da Costa Nobrega et al. .

Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over Vincent et al. (WO 2016198782 A1) in view of Abbas et al. (International Journal of Automotive and Mechanical Engineering, Vol. 8, pg. 1218-1225, 2013). Note:  US 20180155629 is being used for WO 2016/198782.
Considering Claim 27:  Vincent et al. teaches pellets of material (¶0020) that can be used as road binder (¶0045) comprising a core and a coating layer (¶0020); the core layer comprising a least a bitumen base (¶0021); and the coating layer comprising 10 to 90% by weight at least one viscosifying compound (¶0022; 0038) and 10 to 90% by weight of at least one anti-agglomerating/anticaking compound (¶0022; 0040).  Vincent et al. teaches the viscosifying agent as being a cellulose derivative (¶0031).  Vincent et al. teaches coating the binder with the composition (¶0203).
	Vincent et al. does not teach the cellulose derivative as being a cellulose ether.  However, Abbas et al. teaches using hydroxypropyl methyl cellulose as a viscosifying agent (Abstract).  Vincent et al. and Abbas et al. are analogous art as they are concerned with the same field of endeavor, namely road binders comprising cellulose viscosifying agents.  It would have been obvious to a person having ordinary skill in the art to have used the cellulose ether of Abbas et al. as the viscosifying agent of Vincent et al., and the motivation to do so would have been, as Abbas et al. suggests, it has good high temperature properties, such as the 120 to 160 ºC used in Vincent et al. (Abstract, pg. 1218-1219).

Claim 28 are rejected under 35 U.S.C. 103 as being unpatentable over Vincent et al. (WO 2016198782 A1) in view of Abbas et al. (International Journal of Automotive and Mechanical Engineering, Vol. 8, pg. 1218-1225, 2013)in view of Vitkuske et al. (US Pat. 4,585,816) as applied to claim 27 above, and further in view of Moar (US Pat. 3,026,568).
Considering Claim 28:  De Amorim Novais Da Costa Nobrega et al. and Vitkuske et al. collectively teach the process of claim 27 as shown above.
	Vincent et al. does not teach using a fluidized air bed device.  However, Moar teaches usinga fluidized air bed device to apply a coating to bitumen pellets (2:26-38; 1:28-46).  Vincent et al. and Moar are analogous art as they are concerned with the same field of endeavor, namely coated bitumen pellets.  It would have been obvious to a person having ordinary skill in the art to have used .

Claims 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Vincent et al. (WO 2016198782 A1) in view of Abbas et al. (International Journal of Automotive and Mechanical Engineering, Vol. 8, pg. 1218-1225, 2013). Note:  US 20180155629 is being used for WO 2016/198782.
Considering Claims 32 and 33:  Vincent et al. teaches pellets of material (¶0020) that can be used as road binder (¶0045) comprising a core and a coating layer (¶0020); the core layer comprising a least a bitumen base (¶0021); and the coating layer comprising 10 to 90% by weight at least one viscosifying compound (¶0022; 0038) and 10 to 90% by weight of at least one anti-agglomerating/anticaking compound (¶0022; 0040).  Vincent et al. teaches the viscosifying agent as being a cellulose derivative (¶0031).  The pellets are used in a process comprising heating aggregates to a temperature of 100 to 180 ºC, mixing the aggregates with the road binder in a tank and obtaining the mixes (¶0216-219).
	Vincent et al. does not teach the cellulose derivative as being a cellulose ether.  However, Abbas et al. teaches using hydroxypropyl methyl cellulose as a viscosifying agent (Abstract).  Vincent et al. and Abbas et al. are analogous art as they are concerned with the same field of endeavor, namely road binders comprising cellulose viscosifying agents.  It would have been obvious to a person having ordinary skill in the art to have used the cellulose ether of Abbas et al. as the viscosifying agent of Vincent et al., and the motivation to do so would have been, as Abbas et al. suggests, it has good high temperature properties, such as the 120 to 160 ºC used in Vincent et al. (Abstract, pg. 1218-1219).
Considering Claim 34:  Vincent et al. teaches that the binder is not heating before mixing with the aggregates (¶0220).
Considering Claim 35:  Vincent et al. teaches mixing the binder and aggregate by stirring for less than 5 minutes (¶0223).

Allowable Subject Matter
Claim 36 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The original specification shows unexpected results in using combination of a cellulose ether and siliceous fines.  The original specification compares a combination of a cellulose ether and siliceous fines to a combination of gelatin (as in Vincent et al.) and siliceous fines.  The inventive example is not tacky and the pellets keep their shape and do not adhere, while the comparative examples are tack and agglomerate at ambient temperatures.  Claim 36 is the commensurate in scope with the data, while the other claims, which allow for a large variety of chemical dissimilar anticaking compounds, are not commensurate in scope with the data.

Response to Arguments
Applicant’s arguments with respect to claim(s) 16-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIAM J HEINCER/Primary Examiner, Art Unit 1767